DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 3/17/22, are acknowledged and accepted.
Response to Arguments
Applicant's arguments filed 3/17/22 have been fully considered but they are not persuasive. 
Applicants argue that the 35 U.S.C. 112 (b) rejection has been overcome.  The Examiner respectfully disagrees.  The claims continue to claim both a method and system in the same claim.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.  
Applicants additionally argue that the prior art does not teach, or reasonably suggest, “a spatial pattern at a body.”  Applicants further argue that “the optical diffraction effects are caused by such interaction of light with an object as a result of which different portions of the wavefront of the light experience different changes in phase upon propagation – and such phase changes are caused by the non-uniform structural features of the object.”  The Examiner respectfully notes that the claims are not directed to changes of phase upon propagation.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., different portions of the wavefront experience different changes in phase upon propagation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, Richardson discloses a spatial pattern at a body of said filter (i.e. filtering profile), wherein said pattern has a period chosen so as to not produce an optical diffraction effect when irradiated with visible light (optical diffraction is not produced when using the filter goggles) [col. 3, line 37 to col. 5, line 32 of Richardson].  The spatial pattern of Richardson is considered to be the filtering profile.  The pattern of the filter (i.e. the filtering profile of the filter) does not impart a diffraction effect with irradiated with visible light.
In regards to claim 2, Applicants argue that the prior art does not disclose “a first radiant object [that includes] a substrate bearing a graphic representation of a maze.”  Applicants argue that “[t]here is no explicit disclosure of the ‘substrate bearing a graphic representation of a maze.’”  The Examiner respectfully disagrees.  Fatal Vision Goggles discloses tape being applied to the floor to create a path or maze for a user to walk.  The tape can be applied to the floor in different configurations depending on user desires.  It is well known in the art that a roll of tape can be applied to the floor in any number of configurations, including first and second paths.  A “maze” is defined as “something confusingly elaborate or complicated.”  Fatal Vision discloses that the goggles “impair an individual’s physical abilities such as balance and equilibrium, reaction time, judgement and targeting.” Leading the participant to “typically struggle to maintain their balance, equilibrium, reaction time, targeting.”  Thus, when a user walks the line of the applied tape, it constitutes a maze as it is “something confusingly elaborate or complicated.”  
Further, Applicants argue that Fatal Vision “does not specify the colors of the stripes of the tape(!).”  The Examiner respectfully notes that the claims were rejected under 35 U.S.C. 103 and not 35 U.S.C. 102 and it is the combination of references that teach the limitations as currently claimed. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   Congard is relied upon to teach the limitations of the radiant object.  Congrad et al. disclose luminescent tape (photoluminescence can be at two different wavelengths) [0010, 0055-0057].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the tape and objects of the modified Fatal Vision Goggles reference to be luminescent tape, as taught by Congrad et al., in order to obtain a tape that allows for visualization customization for an application that modifies a user’s observation of the perceived color.
Additionally, Richardson is relied upon to teach the complimentary colors of the bat/ball combination.  Richardson discloses if one is wearing a green or red lens on each eye then a white cover on a baseball will assume that color. In other words the white cover appears to the hitter, i.e., is apparently colored to the hitter, to be green when wearing a green lens and red when wearing a red lens. Also note that the complementary color (red when wearing a green lens or green when wearing a red lens) will be enhanced and the non-complementary color or same color (or apparent color to the hitter as explained above) relative to the lens (e.g., red when wearing a red lens or green when wearing a green lens) will seem to disappear to the hitter when using the teachings of the present invention, the first object having a first color) [col. 3, line 37 to col. 5, line 32].
	As such, it is the combination of references that teach the limitations as currently claimed. 
Applicants’ Declaration under 37 C.F.R. §1.132 filed 3/17/22 has been considered. However, Applicant's arguments filed 3/17/22 are not persuasive for at least the same reasons given above.
The claims, as currently presented, do not distinguish the instant invention over the prior art of record.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1 and 12, both a product and process are claimed in the same claim.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.  The claim includes limitations not directed to the system, but rather to the actions of the users, which creates confusion as to when direct infringement occurs (see Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), MPEP 2173.05(p)).
Claims 9-11 and 13-14 are dependent on claims 1 and 12 and inherit at least the same deficiencies as claims 1 and 12. 
Claim Objections
Claim 1 is objected to because of the following informalities:  “lenses of the goggles” in lines 4-5 lacks proper antecedent basis.  For purposes of examination “lenses of the goggles” will be interpreted as “lenses of goggles”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drug Abuse Preventative Education- Fatal Vision Goggles (hereinafter Fatal Vision Goggles)(https://web.archive.org/web/20130828133122if_/http://fatalvision.com/simulation-goggles/fatal-vision-goggles.html#details), (May 2013), retrieved 5/13/21, in view of Richardson (US 8,568,256) and Congard et al. (US 2004/0202812) (all of record).
Consider claim 1, Fatal Vision Goggles discloses a method for simulating cognitive impairment of a user with a system that includes:
i) first and second optical filters configured as first and second lenses of the goggles (a user wears goggles with filtering lenses),
ii) a first object, having a first color and a second object  (An object, such as tape, has two colors and can be placed on the ground to form a maze pattern. First and second paths are considered to be the objects)
wherein the first radiant object includes a substrate bearing a graphic representation of a maze (the tape can be applied in a configuration on the ground that resembles a maze),
the method comprising:
causing the user to make a first choice among a plurality of objects that includes the first and second objects (i.e. following the tape paths) in reliance on a first visual perception of the user of objects from said plurality with a naked eye, the first choice including a first tangible action by the user (Participants perform simple sobriety tests without the goggles on to establish a sober baseline.  Simple activities include walking a line, or tossing a ball, reaching out to grab a set of keys, standing on one leg, etc.);
causing the user to make a second choice among the plurality of objects that includes the first and second objects (i.e. following the tape paths) under a condition of the cognitive impairment caused by a second visual perception of the user of objects from said plurality through the goggles, the second choice including a second tangible action by the user (The exercise is then repeated while wearing the Fatal Vision Goggles.  Participants typically struggle to maintain their balance, equilibrium, reaction time, targeting and will exhibit behaviors similar to an individual under the influence of alcohol.); and
each of said causing the user to make the first choice and said causing the user to make the second choice includes causing the user to complete said maze (user performs a baseline task without the goggles and repeats the task with goggles);
producing a report representing differences between the first and second actions, said report representing user confidence in making at least said second choice (By comparing the baseline and repeat of the exercise, participants gain an understanding of the impact of alcohol on their ability to function. The experience can be used to support lessons about impaired driving, high risk or binge drinking, underage drinking or any initiative dealing with the misuse and abuse of alcohol) [see page 2 of Fatal Vision Goggles] including recording and comparing first and second times associated with completion of the maze while making the first choice and while making the second choice, respectively (the user is able to compare the results to determine their performance).
However, Fatal Vision Goggles does not explicitly disclose that each of the first and second optical filters having an optical filtering function with a spectral pass-band around a first wavelength, or a first radiant object configured to deliver light at a first wavelength that is defined to be absorbed by an optical filter from the first and second optical filters, the first radiant object having a first color; and a second radiant object configured to deliver light at a second wavelength that is within the spectral pass-band wherein at least a first portion of the graphic representation is configured to reflect light at a wavelength that defines a first portion color that is complementary to a color defined by a wavelength within the spectral pass-band relative to the lens.
Fatal Vision Goggles and Richardson are related as methods of using goggles to alter a user’s vision.  Richardson discloses (e.g. figure 1-3) that each of the first and second optical filters having an optical filtering function with a spectral pass-band around a first wavelength (any combination of lens colors and lenses can be used for the filtering of light), 
a first object configured to deliver light at a first wavelength that is defined to be absorbed by an optical filter from the first and second optical filters (if one is wearing a green or red lens on each eye then a white cover on a baseball will assume that color. In other words the white cover appears to the hitter, i.e., is apparently colored to the hitter, to be green when wearing a green lens and red when wearing a red lens. Also note that the complementary color (red when wearing a green lens or green when wearing a red lens) will be enhanced and the non-complementary color or same color (or apparent color to the hitter as explained above) relative to the lens (e.g., red when wearing a red lens or green when wearing a green lens) will seem to disappear to the hitter when using the teachings of the present invention, the first object having a first color); and 
a second object configured to deliver light at a second wavelength that is within the spectral pass-band (the second object is considered to be the ball, the color of which is in the spectral pass-band of the filters) [col. 3, line 37 to col. 5, line 32],
wherein at least a first portion of the graphic representation is configured to reflect light at a wavelength that defines a first portion color that is complementary to a color defined by a wavelength within the spectral pass-band (if one is wearing a green or red lens on each eye then a white cover on a baseball will assume that color. In other words the white cover appears to the hitter, i.e., is apparently colored to the hitter, to be green when wearing a green lens and red when wearing a red lens. Also note that the complementary color (red when wearing a green lens or green when wearing a red lens) will be enhanced and the non-complementary color or same color (or apparent color to the hitter as explained above) relative to the lens (e.g., red when wearing a red lens or green when wearing a green lens) will seem to disappear to the hitter when using the teachings of the present invention, the first object having a first color) [col. 3, line 37 to col. 5, line 32].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Fatal Vision Goggles, to include the customizable lenses of Richardson, in order to allow for quick and easy adjustment between the different filtering properties of the goggles depending on the desired application and filtering requirements.
However, the modified Fatal Vision Goggles reference does not explicitly disclose that the objects are radiant.  Fatal Vision Goggles and Congard et al. are related as tape devices.  Congrad et al. disclose luminescent tape (photoluminescence can be at two different wavelengths) [0010, 0055-0057].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the tape and objects of the modified Fatal Vision Goggles reference to be luminescent tape, as taught by Congrad et al., in order to obtain a tape that allows for visualization customization for an application that modifies a user’s observation of the perceived color.
Consider claim 10, the modified Fatal Vision Goggles reference discloses a method wherein said causing the user to make the second choice includes transmitting light through a filter (the task is repeated with goggles), from the first and second optical filters (light transmits through the goggles of the user), that includes a spatial pattern at a body of said filter (i.e. filtering profile), wherein said pattern has a period chosen so as to not produce an optical diffraction effect when irradiated with visible light (optical diffraction is not produced when using the filter goggles) [col. 3, line 37 to col. 5, line 32 of Richardson].
Consider claim 11, the modified Fatal Vision Goggles reference discloses a method, wherein said optical filtering function is spatially-invariable within bounds of each of said first and second optical filters (the filters have a constant filtering profile; see figure 2 of Richardson) [col. 3, line 37 to col. 5, line 32 of Richardson].
Allowable Subject Matter
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims  9, 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872